
	

113 SRES 187 ATS: Congratulating the Chicago Blackhawks on winning the 2013 Stanley Cup.
U.S. Senate
2013-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 187
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2013
			Mr. Durbin (for himself
			 and Mr. Kirk) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Chicago Blackhawks on
		  winning the 2013 Stanley Cup.
	
	
		Whereas, on June 24, 2013, the Chicago Blackhawks hockey
			 team won the Stanley Cup;
		Whereas the 2013 Stanley Cup title is the first Stanley
			 Cup title for the Blackhawks since 2010;
		Whereas the Blackhawks joined the National Hockey League
			 in 1926 and have a rich history in the league;
		Whereas the Blackhawks were 1 of the original 6 teams in
			 the National Hockey League;
		Whereas the Blackhawks have won 15 divisional titles, and
			 3 conference championships in 1992, 2010, and 2013;
		Whereas the Blackhawks won the Stanley Cup in 1934, 1938,
			 1961, and 2010;
		Whereas the Blackhawks posted a regular season record of
			 36–7–5, and won the President’s Trophy for earning the most points in the
			 National Hockey League;
		Whereas, during the playoffs, the Blackhawks defeated the
			 Minnesota Wild in the conference quarterfinals, earning their first series win
			 since their Stanley Cup win in 2010;
		Whereas the Blackhawks outlasted the Detroit Red Wings in
			 a thrilling overtime win during game 7 of the conference semifinals;
		Whereas the Blackhawks advanced to the Stanley Cup finals
			 with a 4–1 series win over the defending Stanley Cup champions, the Los Angeles
			 Kings, in the conference finals;
		Whereas the Blackhawks won the Stanley Cup by scoring 2
			 goals in 17 seconds during the final 2 minutes of game 6 to defeat the Boston
			 Bruins and return the Stanley Cup back to Chicago;
		Whereas the Blackhawks won their 5th Stanley Cup, tying
			 the Edmonton Oilers at 5th place on the franchise list for most titles
			 won;
		Whereas General Manager Stan Bowman, Head Coach Joel
			 Quenneville, President John F. McDonough, and owner Rocky Wirtz have put
			 together and led a great organization;
		Whereas all 27 active players, including Bryan Bickell,
			 Dave Bolland, Brandon Bollig, Daniel Carcillo, Michael Frolik, Michael Handzus,
			 Marian Hossa, Patrick Kane, Marcus Kruger, Jamal Mayers, Brandon Saad, Patrick
			 Sharp, Andrew Shaw, Ben Smith, Viktor Stalberg, Jonathan Toews, Sheldon
			 Brookbank, Niklas Hjalmarsson, Duncan Keith, Nick Leddy, Johnny Oduya, Michal
			 Rozsival, Brent Seabrook, Ryan Stanton, Corey Crawford, Ray Emery, and Henrik
			 Karlsson, whose shared goal was to win the Stanley Cup, collectively
			 contributed to a victorious season;
		Whereas the 2013 Blackhawks players follow in the
			 footsteps of the great players in the Blackhawks history who have had their
			 numbers retired, including Glenn Hall (#1), Keith Magnuson (#3), Pierre Pilote
			 (#3), Bobby Hull (#9), Denis Savard (#18), Stan Mikita (#21), and Tony Esposito
			 (#35);
		Whereas the Stanley Cup returns to the City of Chicago and
			 gives fans across the State of Illinois a chance to celebrate championship
			 hockey twice in the last 4 seasons; and
		Whereas the Minnesota Wild, Detroit Red Wings, Los Angeles
			 Kings, and Boston Bruins proved to be worthy and honorable adversaries and also
			 deserve recognition: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 Chicago Blackhawks on winning the 2013 Stanley Cup;
			(2)commends the
			 fans, players, and management of the Boston Bruins for allowing the Chicago
			 Blackhawks and the many supporters of the Chicago Blackhawks to celebrate at
			 the TD Bank Garden; and
			(3)respectfully
			 directs the Enrolling Clerk of the Senate to transmit an official copy of this
			 resolution to—
				(A)the 2013 Chicago
			 Blackhawks hockey organization; and
				(B)the Blackhawks
			 owner Rocky Wirtz.
				
